DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed 06/11/2021, is acknowledged.  
Claims 1, 5-7, 10, 15-16 and 21 are pending in this action.  Claim 12, 13, 17 have been cancelled.  Claims 2-4, 8-9, 11, 14, 18-20, 22-36 have been cancelled previously.  Claim 1 has been amended.  Claims 1, 5-7, 10, 15-16 and 21 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application claims benefit of foreign priority to IN 201941002316, filed January 18, 2019, and IN 201941001273, filed January 10, 2019.  English translations of the certified copies of both priority application(s) have been received in Application No. 16/774,457.  

Terminal Disclaimer
The terminal disclaimer, filed 06/11/2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any is accepted.  The terminal disclaimers has been recorded.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Whitney Remily on 06/15/2021.
The application has been amended as follows: 
Cancel claim 7.
In claim 1 delete “without regard to food.” and substitute therefor --without regard to food, and wherein said pharmaceutical composition comprises from about 25 mg to about 400 mg of lurasidone or pharmaceutically acceptable salt thereof.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest compositions comprising a solid dispersion of amorphous lurasidone/drug as instantly claimed and/or their use in tablets, wherein said compositions/tables do not include acidity regulators, provide similar/close drug efficacy when administered in fed and/or fasten states, and exhibit bioequivalence to the reference drug product Latuda® (lurasidone HCl). 

Conclusion
Claims 1, 5-6, 10, 15-16 and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615